~.

 2
 3
 4
                                                                      ~s~~
 5
 6
 7
 8
                         U NITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
11
     JOSE LUIS BUENROSTRO,                       Case Nos. CV 18-10298-JFW (JEM)
12
                          Petitioner,                       CR 95-00504-WBS-AC-1 (E.D. Cal.)
13
                  v.
14                                               JUDGMENT
     F. MARTINEZ, Warden,
15
                          Respondent.
16
17
           In accordance with the Order Accepting Findings and Recommendations of United
18
     States Magistrate Judge filed concurrently herewith,
19
           IT IS HEREBY ADJUDGED that the action is dismissed without prejudice.
20
21
     DATED: ~          ~"" 5 ~                            ~%'`L~ ~~~
22                                                         JOHN F. WALTER
                                                    U NIT  STATES DISTRICT JUDGE
23
24
25
26
27
28
